April 10, 2015 MAINGATE MLP FUND Supplement to the Statement of Additional Information dated March 31, 2015 The following replaces the information for Salvatore Faia and Debra McAdoo that appears on page 22 of the Fund’s Statement of Additional Information. Salvatore Faia Age: 52 Assistant Compliance Officer since April 2013; Chief Compliance Officer from January 2011 to April 2013 President, Vigilant Compliance Services N/A Trustee, EIP Growth & Income Fund Debra McAdoo Age 58 Secretary since February 2011 CCO and Controller of Chickasaw Capital Management, LLCsince October, 2003 N/A None Please retain this Supplement with your Statement of Additional Information for future reference.
